DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reopen Prosecution – Vacate Notice of Allowance
2.	Applicant is advised that the Notice of Allowance mailed on March 30, 2022 is vacated. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account. However, applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied. If abandoned, applicant may request refund or credit to a specified Deposit Account.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TSUJI (Pub No. 20200136352).
Regarding claim 1, TSUJI discloses in figure 1b and specification:
1.  A surface emitting laser (title), comprising: a substrate (fig.1b #10); a lower contact layer disposed on the substrate (paragraph 0023); a semiconductor layer mesa (fig.1b #19 which includes 12, 14, 16, 20, central pillar region between 13s) including a lower reflector layer (fig.1b #12 and see paragraph 22), an active layer (fig.1b #14), an upper reflector layer (fig.1b #16 and 20s; fig. 2A and 2B shows upper reflective layer 16 before and after ion injection), and an upper contact layer (paragraph 0025) which are laminated, in the order named, on the lower contact layer (fig.1b each of the above is located on the lower contact as the lower contact extends under #26); an annular electrode disposed on the upper contact layer (fig.1b #28 and fig. 1A shows 28 being annular); and a light transmitting window situated inside the annular electrode to transmit laser light (fig.1b #18, the light travels through #18 which is positioned within the gap in the upper electrodes), wherein the upper reflector layer includes a first region and a second region, the first region being inclusive of an area situated directly below the electrode and the light transmitting window (fig.1b area under and between both #28s, A Region ), the second region being inclusive of an area outside the mesa and inclusive of a surrounding area of the first region within the mesa having the first region situated therein (fig.1b area of #20 on either side, B Region ), and wherein a proton concentration in the first region is lower than a proton concentration in the second region (fig.1b region 2, #20, is proton implanted, [0033], while region 1 is not).





[AltContent: textbox (A Region)][AltContent: textbox (B Region)][AltContent: connector][AltContent: textbox (B Region)]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    229
    369
    media_image1.png
    Greyscale

Regarding claim 5, TSUJI discloses in figure 1b and specification the surface emitting laser as claimed in claim 1, further comprising a first electrode pad connected to the upper contact layer (see, 25, fig. 1A, see, also, paragraph [0025], here, the upper reflector layer 16 includes a contact layer that is in contact with the electrode 28) and a second electrode pad connected to the lower contact layer (see, 27, fig. 1A, see, also, paragraph [0023], here, the lower reflector layer 12 includes a contact layer that is in contact with the electrode 26), 30wherein the first electrode pad and the second electrode pad are disposed on the second region (see, 25, 27, fig. 1A) .
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 5 are rejected under 35 U.S.C.102(a)(2) as being anticipated by TSUJI (US 10916917).
Regarding claim 1, TSUJI discloses in figure 1b and specification:
1.  A surface emitting laser (title), comprising: a substrate (fig.1b #10); a lower contact layer disposed on the substrate (see, col.30, lines 33-40); a semiconductor layer mesa (fig.1b #19 which includes 12, 14, 16, 20, central pillar region between 13s) including a lower reflector layer (fig.1b #12 and see , col. 3, lines 28-32), an active layer (fig.1b #14), an upper reflector layer (fig.1b #16 and 20s; fig. 2A and 2B shows upper reflective layer 16 before and after ion injection), and an upper contact layer (see. Col. 3, lines 51-55 ) which are laminated, in the order named, on the lower contact layer (fig.1b each of the above is located on the lower contact as the lower contact extends under #26); an annular electrode disposed on the upper contact layer (fig.1b #28 and fig. 1A shows 28 being annular); and a light transmitting window situated inside the annular electrode to transmit laser light (fig.1b #18, the light travels through #18 which is positioned within the gap in the upper electrodes), wherein the upper reflector layer includes a first region and a second region, the first region being inclusive of an area situated directly below the electrode and the light transmitting window (fig.1b area under and between both #28s, A Region), the second region being inclusive of an area outside the mesa and inclusive of a surrounding area of the first region within the mesa having the first region situated therein (fig.1b area of #20 on either side, B Region), and wherein a proton concentration in the first region is lower than a proton concentration in the second region (fig.1b region 2, #20, is proton implanted, see, col. 5, lines 5-7,while region 1 is not).

[AltContent: textbox (A Region)][AltContent: textbox (B Region)][AltContent: connector][AltContent: textbox (B Region)]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    229
    369
    media_image1.png
    Greyscale

Regarding claim 5, TSUJI discloses in figure 1b and specification the surface emitting laser as claimed in claim 1, further comprising a first electrode pad connected to the upper contact layer (see, 25, fig. 1A, see, also, col. 3, lines 49-55,  here, the upper reflector layer 16 includes a contact layer that is in contact with the electrode 28) and a second electrode pad connected to the lower contact layer (see, 27, fig. 1A, see, also, col. 3, line 33-40,  here, the lower reflector layer 12 includes a contact layer that is in contact with the electrode 26), 30wherein the first electrode pad and the second electrode pad are disposed on the second region (see, 25, 27, fig. 1A) .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over TSUJI (Pub No. 20200136352) above, and further in view of Li et al. (Pub No. 20180278022).  
	Regarding claim 4, TSUJI discloses the limitations of claim 1 for the reasons above.  
However, SUJI is silent as to the limitation of “ the proton concentration in the 20second region is greater than or equal to 1x10 18 cm-3 and less than or equal to 1x10 20 cm-3 “.
Li et al. discloses that  the first hydrogen concentration C1H of the first region 29a is 5×10.sup.20 cm.sup.−3 or less, which is larger than 1×10.sup.18 cm.sup.-3. The semiconductor region having this hydrogen concentration is prepared by, for example, ion injection with a proton (see. Paragraph [0037], see, also, paragraph [0046] in applicant’s applicant, here, injecting protons (H+), also, it is well known in this art that the term proton refers to the hydrogen ion, H+). Even though Li et al. does not disclose that “the proton concentration in the 20second region is greater than or equal to 1x10 18 cm-3 and less than or equal to 1x10 20 cm-3” as claimed, Li et al. discloses how to apply the proton concentration in the 20second region for the shape reflecting formation and the optimum or workable ranges of the proton concentration are determined by routine experimentation (see, MPEP 2144.55 II A/B).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the proton concentration in the 20second region is greater than or equal to 1x10 18 cm-3 and less than or equal to 1x10 20 cm-3” with the surface emitting laser  of SUJI because it cause the carrier flow from the electrode on the post to be confined to the traverse direction (see, paragraph [0076] of Li et al.)
9.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over TSUJI (US 10916917) above, and further in view of Li et al. (Pub No. 20180278022).
	Regarding claim 4, TSUJI discloses the limitations of claim 1 for the reasons above.  
However, SUJI is silent as to the limitation of “ the proton concentration in the 20second region is greater than or equal to 1x10 18 cm-3 and less than or equal to 1x10 20 cm-3 “.
Li et al. discloses that  the first hydrogen concentration C1H of the first region 29a is 5×10.sup.20 cm.sup.−3 or less, which is larger than 1×10.sup.18 cm.sup.-3. The semiconductor region having this hydrogen concentration is prepared by, for example, ion injection with a proton (see. Paragraph [0037], see, also, paragraph [0046] in applicant’s applicant, here, injecting protons (H+), also, it is well known in this art that the term proton refers to the hydrogen ion, H+). Even though Li et al. does not disclose that “the proton concentration in the 20second region is greater than or equal to 1x10 18 cm-3 and less than or equal to 1x10 20 cm-3” as claimed, Li et al. discloses how to apply the proton concentration in the 20second region for the shape reflecting formation and the optimum or workable ranges of the proton concentration are determined by routine experimentation (see, MPEP 2144.55 II A/B).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the proton concentration in the 20second region is greater than or equal to 1x10 18 cm-3 and less than or equal to 1x10 20 cm-3” with the surface emitting laser  of SUJI because it cause the carrier flow from the electrode on the post to be confined to the traverse direction (see, paragraph [0076] of Li et al.)

Allowable Subject Matter
10.	Claims 2-3are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828